 

10

1

—_

13

14

15

16

17

18

19

20

21

22

23

Stephen Campbell,

 

——— FILED ——__ RECEIVED

———. ENTERED —SERVEDON |
COUNSEL/PARTIES OF RECORD

 

JUL =6 2021

 

1

 

 

UNITED STATES DISTRICT CGURT CLERK US DISTRICT cou
BY, DISTRICT OF; NEVADA RT
DISTRICT OF NEVADA ' DRPUTY |
Brian Sciara, Case No.; 2:18-cv-1700-DJA .
Plaintiff
Vv.
Minute Order Re:

In-Person Hearing

Defendant. -

 

 

 

 

~

IT JIS HEREBY ORDERED that an_ in-person’ hearing = re:

motion to compel #111 and motion for sanctions #97 & #99

will be conducted in Courtroom 3A, Lloyd D. George, U.S. Courthouse,
July 9, 2021, at 11:00 a.m.

The Court is closely followina and reinforcing the guidelines from the CDC and other

relevant health authoritiesand is taking precautionary measures to limit the potential spread of

the COVID-19 virus. For example:

All visitors to the courthouse will be required to maintain a social distance of at least six
feet and either wash their hands or use hand sanitizer before entering the courtroom.

Inside the courtrooms, chairs, tables, and microphones that have been utilized will be
cleaned after each hearing. Counsel are encouraged to bring disinfectant wipes to clean
the surface areas utilized to their own comfort level as well.

Hearing attendees are encouraged to bring and wear personal protective equipment
including face masks, gloves, or other protective coverings.

Documents that will be referenced or utilized during a hearing must be emailed to the
Courtroom Deputy and any other necessary recipient (¢.g., opposing counsel, defendant)
at least 24 hours before the hearing.

Any necessary signed documents must be filed at least one day before the scheduled
hearing as required by General Order 2020-05.

If you do not feel well, contact the Courtroom Deputy immediately to reschedule

 

 

 

 
 

—

> Ww

LS)

10

11

13
14
15
16
17
18
19
20
21
22

23

j
this hearing or make arrangements to attend it remotely. DO NOT COME TO THE
COURTHOUSE IF YOU ARE EXPERIENCING FLU-LIKE SYMPTOMS such asa
cough, fever, or shortness of breath, or if you have been in contact with anyoné’ ‘who has

been recently diagnosed with a COVID-19 infection. Refer to Temporary General Order

2020-02 for additional courthouse-access policies and procedures.

Dated: July §. 2021 QA .

DANIEL J. ALBREGTS, U.S. Magistrate Judge

 

 

 

 

 
